Citation Nr: 1145547	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-36 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation higher than 40 percent for cervicobrachialgia with right arm paresthesias.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to August 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO increased the disability rating for cervicobrachialgia with right arm paresthesias from 20 percent to 40 percent, effective January 18, 2007.

The issue of service connection for residuals of head injury has been raised by the Veteran, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for cervicobrachialgia with right arm paresthesias.  He last had a VA medical examination of his neck and right upper extremity in May 2007.  He has reported that his neck and right arm symptoms have worsened since then.  The Board will remand the case for a new examination to obtain current findings.  On remand, the RO/AMC should also address whether the Veteran's cervical spine complaints can be separately rated under a relevant spine diagnostic code under 38 C.F.R. § 4.71a.

The last treatment records in the claims folder are dated in September 2008.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his cervicobrachialgia with right arm paresthesias since September 2008.  After securing the necessary release, the RO/AMC should obtain these records.  Additionally, request relevant VA treatment records dating since September 2008 from the Boston VA Medical Center. 

2.  Schedule the Veteran for VA peripheral nerve and spine examinations to determine the current nature and severity of the Veteran's cervicobrachialgia with right arm paresthesias.  The examiner must review the Veteran's claims file in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

a. The neurological examination should describe all sensory and motor impairment in the right arm.  If any complaints in the right arm are not related to the Veteran's service-connected cervicobrachialgia, the examiner should indicate state such and explain the medical basis for that conclusion. 

b. With respect to the cervical spine, the examiner should conduct range of motion testing, to include specifying at what degree in motion pain begins.  The examiner should also describe any functional loss pertaining to cervical spine disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also indicate whether the Veteran suffers from intervertebral disc disease and if so, discuss the frequency and duration of incapacitating episodes (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician). 

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again readjudicate the claim, to include whether a separate rating is warranted for cervical spine disability.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, return the case to the Board for appellate review, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



